         Case 1:21-cv-00198-RKE Document 26               Filed 06/03/21     Page 1 of 2




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE RICHARD K. EATON, JUDGE
__________________________________________
                                           )
GLOBAL ALUMINUM DISTRIBUTOR LLC,           )
                                           )
                  Plaintiff,               )
                                           )
      v.                                   ) Consol. Court No. 21-00198
                                           )
UNITED STATES,                             )
                                           )
                  Defendant,               )
                                           )
      and                                  )
                                           )
TA CHEN INTERNATIONAL, INC.,               )
                                           )
                  Defendant-Intervenor.    )
__________________________________________)

     DEFENDANT’S RESPONSE TO MOTIONS TO AMEND THE COMPLAINTS

       Plaintiff Global Aluminum Distributor LLC (Global) moves this Court for leave to

amend its complaint, ECF No. 16, as does consolidated-plaintiff Hialeah Aluminum Supply, Inc.

(Hialeah), ECF No. 17-1. Insofar as a response to the pending motions from Global and Hialeah

is required from defendant, United States (the Government), the Government respectfully defers

to the discretion of the Court whether to grant the relief Global and Hialeah seek.

                                              Respectfully submitted,

                                              BRIAN BOYNTON
                                              Acting Assistant Attorney General

                                              JEANNE E. DAVIDSON
                                              Director

                                      By:     /s/ Justin R. Miller
                                              JUSTIN R. MILLER
                                              Attorney-in-Charge
                                              International Trade Field Office
        Case 1:21-cv-00198-RKE Document 26       Filed 06/03/21     Page 2 of 2




                                     /s/ Aimee Lee
                                     AIMEE LEE
                                     Assistant Director

                                     /s/ Alexander Vanderweide
Of Counsel:                          ALEXANDER VANDERWEIDE
Tamari J. Lagvilava                  Senior Trial Attorney
Chelsea Reyes                        Civil Division, U.S. Dept. of Justice
Office of Chief Counsel              Commercial Litigation Branch
U.S. Customs and Border Protection   26 Federal Plaza, Room 346
                                     New York, New York 10278
                                     Attorneys for Defendant

June 3, 2021




                                        2
